EX – 10.2

ASSIGNMENT OF SUBLEASE AND CONSENT

 

THIS ASSIGNMENT OF SUBLEASE AND CONSENT (this “Assignment”) is made and entered
into July ___, 2017 (“Effective Date”), by and between (i) PBIII-SOP, LP, a
Texas limited partnership (as successor in interest to the ownership of the
Building, as defined herein) (“Landlord”); (ii) PHILLIP GALYEN, PC, d/b/a Bailey
& Galyen (“Tenant”); (iii) FUSE MEDICAL, Inc., a Delaware corporation
(“Assignor”); (iv) LawConnect, Inc. d/b/a GetLegal.com, a Texas corporation
(Assignee”) (sometimes Landlord, Tenant, Assignor and Assignee are referred to
herein collectively as the “Parties”).  

 

RECITALS

 

A. Tenant and Landlord executed that certain Lease Agreement dated March 7,
2013, covering those certain premises and related improvements described as
Suite 650 consisting of approximately 9,602 of rentable square feet (the
“Premises”) in the building known as 1300 Summit Office Park located at
1200-1300 Summit Ave., Fort Worth, Texas (the “Building”) (the “Lease”).

 

B.  Tenant subleased a portion (2,016 rentable square feet) of the Premises (the
“Subleased Premises”) to Assignor pursuant to the terms and conditions of that
certain Sublease by and between Tenant and Assignor entered into effective
September 1, 2015 (the “Sublease”), a true and correct copy of which is attached
hereto as Exhibit A and incorporated herein.

 

C.Assignor now desires to assign the Sublease to Assignee.

 

D.Tenant is required to obtain the consent of Landlord before entering a
sublease of all or portion of the Premises to another party.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Parties hereto, the Parties
agree as follows:

1.  Consent to Sublease and Assignment of Sublease.  Landlord hereby consents
to, pursuant to the terms hereof, the existence of the Sublease and the
Assignment of Sublease to Assignee.

 

2.  Assignment and Assumption.  Assignor hereby assigns, transfers and sets over
unto Assignee all of the right, title and interest of the Assignor with regards
to the Subleased Premises under the Sublease beginning on the Effective
Date.  Assignee hereby agrees to assume, keep, observe and perform each and
every one of the terms, covenants and conditions of the Sublease with regards to
the Subleased Premises with the same force and effect as if Assignee had
originally executed the Sublease.

 

3.  Continuing Liability.  

 

(a) Assignee hereby affirms and acknowledges the following: (i) it has received
a copy of the Sublease and the Lease and it acknowledges the terms and
conditions contained therein; (ii) its rights and obligations under the Sublease
and this Assignment, are subject to the terms and conditions of the Lease; (iii)
it is liable for the full and timely performance of all obligations, terms and
conditions of the Sublease; and (iv) Landlord shall be entitled to pursue all
remedies available in the event of Assignee’s failure to comply with its
obligations as “Sublessee” under the terms of the Sublease, provided that
Landlord’s remedy(ies) will be available against Assignee only if Assignee’s
uncured default of the Sublease causes Tenant to default under the Lease.

 

 

--------------------------------------------------------------------------------

 

(b) Landlord and Tenant hereby affirm and acknowledge that: (i) Tenant is not in
default under the terms of Lease; (ii) as between Landlord and Tenant, nothing
in the Sublease shall supersede any of the terms, covenants or conditions of
Lease; and (iii) Tenant is still liable and responsible for the full and timely
performance of all provisions of the Lease.   

 

4.  Payment of Rent.  Landlord, Tenant and Assignee agree that the Sublease
creates a sub-landlord, sub-tenant relationship between Tenant and
Assignee.  Although Assignee’s rights and obligations under the Sublease are
subject to Tenant’s rights and obligations under the Lease, Landlord, Tenant and
Assignee agree that: (i) Assignee is not a party to the Lease; and (ii) subject
to the terms of the Sublease and the obligations agreed to herein,: (A) Assignee
has no obligations under the Lease; and (B) Tenant did not assign any
obligations under the Lease to Assignee; provided, however, based on Landlord’s
rights under the Lease and its election to enforce said rights, Assignee shall
make all payments of “Sublessee Rent” (as defined in the Sublease) which are due
and payable under the Sublease directly to Landlord, in the manner required by
the Sublease. Assignee’s first payment of Sublessee Rent to Landlord shall be
due on the first (1st) day of the calendar month following the date on which
Tenant and Assignee receive from Landlord fully executed copies of this
Assignment. Notwithstanding the foregoing, in the event Assignee fails to make
the timely payment of Sublessee Rent under the Sublease, Landlord shall be
entitled to look to Tenant to enforce the payment of Sublessee Rent or remedy
the default. The acceptance of Sublessee Rent by Landlord from Sublessee or
anyone else liable under the Sublease shall not be deemed a waiver by Landlord
of any provisions of the Lease.  

 

5.Assignee’s Rights.  

 

(a)Without reducing or otherwise altering Tenant’s rights under the Lease,
Landlord hereby agrees that Assignee shall have the right to: (i) receive
documents related to Tenant’s Forecast Additional Rental (as defined in Section
4 of the Lease) and Electricity Charge (as defined in Section 5 of the Lease) in
the manner reasonably required of Landlord under the Lease; (ii) object, in
writing, to any statement, reconciliation and/or other Tenant’s Forecast
Additional Rental-related documentation and/or Electricity Charge-related
documentation received by Assignee pursuant to the terms of the Lease; and (iii)
audit and inspect Landlord’s books and records relating to “Operating Expenses”
(as defined in the Lease) in the manner described in Sections 4 and 5 of the
Lease, as applicable, as if Assignee was a party to the Lease.

 

(b)Tenant hereby assigns to Landlord, and Landlord hereby assumes from Tenant:
(i) all of Tenant’s rights to collect Sublessee Rent from Assignee in the manner
contemplated by the Sublease, subject to the terms of this Assignment; and (ii)
all of Tenant’s obligations to: (A) provide Assignee with applicable notices,
statements, reconciliations and documentation related to reimbursement of
applicable portions of Tenant’s Forecast Additional Rental and Electricity
Charges, as required under Paragraph 4(a) of this Assignment; and (B) refund
directly to Assignee any portion of Tenant’s Forecast Additional Rental and/or
Electricity Charges which Assignee overpaid, in the manner provided in Sections
4 and 5 of the Lease, as applicable.

 

(c)In the event Tenant exercises Partial Surrender rights pursuant to Article 7
of the Sublease, Tenant shall deliver written notice thereof to Assignor and
Landlord, which notice shall advise Landlord by how much money Assignee’s
Sublessee Rent obligations will be reduced, and the date on which those reduced
Sublessee Rent obligations will commence.  Under such circumstances, Landlord
and Tenant agree that Tenant will be responsible for paying to Landlord, with
regards to the Subleased Premises, only the amount of money to which Assignor’s
Sublessee Rent obligations were reduced.

 

6.  Reimbursement of Fees.  Pursuant to Paragraph 11 of the Lease, Tenant shall
reimburse Landlord, on demand, for its reasonable attorneys’ fees and other
expenses incurred (collectively, “Fees”)

 

 

--------------------------------------------------------------------------------

 

in connection with considering any request for Landlord’s consent to an
assignment or sublease of the Premises.  Accordingly, Tenant shall reimburse
Landlord for its Fees by the fifth (5) day of the calendar month following
Tenant’s and Assignee’s receipt of Landlord’s final executed version of this
Assignment.  Further, should Landlord incur any reasonable expenses in changing
signage at the Building, Assignee shall reimburse Landlord for such reasonable
expenses.       

 

7.  Termination. Assignee, Tenant and Landlord hereby agree and acknowledge that
should the Lease be terminated, by reason of a Tenant default or otherwise,
that: (i) Landlord shall not disturb Assignee’s possession and occupancy of the
Subleased Premises during the Initial Term (as defined in the Sublease) in
accordance with the Sublease; (ii) the Sublease shall continue in full force and
effect per its terms, and otherwise act as a direct lease between Assignee and
Landlord; and (iii) Assignee shall attorn to Landlord as the new “Sublessor”
under the Sublease.

 

8.  No Waiver.  This Assignment and the agreements contained herein shall not be
construed or interpreted as a waiver of any of Landlord’s rights and remedies
contained in the Lease, including those rights and remedies in any way related
to the enforcement of Landlord’s rights upon the occurrence of an event of
default and shall not release Tenant or Assignee from their respective
obligations or duties owed to Landlord upon the occurrence of an event of
default. Further, this Assignment shall not constitute a waiver of the
provisions of the Lease regarding assignment and subletting without the prior
written consent of the Landlord, and the Landlord reserves the right to withhold
its consent to any future sublease or assignment in accordance with such
provisions.

 

9. Entire Agreement.  This Assignment contains the complete agreement between
the Parties with respect to the subject matter contained herein and cannot be
varied except by written agreement.  The Parties agree that there are no oral or
signed agreements, understandings, representations or warranties made by the
Parties which are not expressly set forth herein.

 

10.  Interpretation; Amendment.  In interpreting the language of this
Assignment, the Parties shall be treated as having drafted this Assignment after
meaningful negotiations.  The language in this Agreement shall be construed as
to its fair meaning and not strictly for or against any party.  This Assignment
may be modified only by a writing signed by Landlord, Tenant and Assignee.

 

11.  Attorneys’ Fees.  If any Party hereto fails to perform any of its
obligations under this Assignment or if a dispute arises between the Parties
hereto concerning the meaning or interpretation of any provisions of this
Assignment, and an action is filed, the prevailing party in any such action
shall be entitled to recover from the other party, in addition to any other
relief that may be granted, its court costs and reasonable attorneys’ fees and
disbursements, including such reasonable fees and disbursements incurred in
connection with any appeal.

 

12.  Counterparts.  This Assignment may be executed in two or more counterparts,
and each counterpart shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  A facsimile or email
version of any signature hereto shall be deemed an original for all purposes.

 

13.  Binding Effect.  This Assignment shall be binding on Landlord, Tenant and
Assignee and inure to the benefit of their respective heirs, executors,
administrators, successors in interest and assigns.

 

14.  Governing Law.  This Assignment is governed by and construed in accordance
with the laws of the State of Texas.

 

 

 

--------------------------------------------------------------------------------

 

15.  Notices.  All notices and other communications given pursuant to this
Assignment and the Lease shall be in writing and shall be (i) mailed by first
class, United States Mail, postage prepaid, certified, with return receipt
requested or deposited with a nationally-recognized overnight courier, and
addressed to the Parties at the address specified in this Section 15, (ii) hand
delivered to the intended addressee, or (iii) sent by prepaid telegram, cable,
facsimile transmission, or telex followed by a confirmatory letter by one of the
foregoing means.  Notice sent by certified mail, postage prepaid, shall be
effective three business days after being deposited in the United States Mail;
notices by overnight courier shall be effective upon deposit with such courier;
and all other notices shall be effective upon delivery to the addressee.  The
Parties may change their addresses by giving notice thereof to the other in
conformity with this provision.

 

If to Landlord:

 

PBIII-SOP, LP

3800 N. Lamar Blvd., Suite 350

Austin, Texas   78756

Attn: Andrew Dolling

Facsimile: (737) 717-3018

 

 

If to Assignee:

 

GetLegal.com

1300 Summit Ave., Suite 650

Fort Worth, Texas 76102

Attn: Phillip Galyen

Facsimile: (817) 887-1730

 

With a copy to:

 

Underwood Law Firm, P.C.

1008 Macon Street, Suite 101

Fort Worth, Texas  76102

Attn: Mitchell J. Moses

Facsimile: (817) 439-9926

 

With a copy to Property Manager:

 

Carma Bohannon

Holt Lunsford Commercial

1300 Summit Avenue, Suite 420

Fort Worth, Texas  76102

Direct: (817) 338-1200

Facsimile: (817) 870-1426

 

If to Landlord for Payment:

 

PBIII-SOP, LP

PO Box 678474

Dallas, Texas 75267

 

If to Tenant:

 

BAILEY & GALYEN

1901 Airport Freeway

Bedford, TX 76021

Attn: John S. Brannon

Facsimile: 817-685-9422

 

 

16.Representations of Assignee. Assignee and the person signing this Assignment
on behalf of Assignee represent to Landlord as follows: (a) Assignee is a Texas
corporation duly organized and legally existing under the laws of the State of
Texas; (b) the execution and delivery of and performance under this Assignment
are within Assignee's power and authority without the joinder or Assignment of
any party and have been duly authorized by all requisite action and are not in
contravention of law or the powers of Assignee's corporate documents; (c) the
person signing this Assignment on behalf of Assignee was and continues to be
authorized to do so without the joinder of any other person; and (d) this
Assignment constitutes the legal, valid and binding obligations of Assignee
enforceable in accordance with its terms,

 

 

--------------------------------------------------------------------------------

 

subject to bankruptcy, insolvency, reorganization and other laws affecting
creditor's rights generally, and with regard to equitable remedies, to the
discretion of the court before which proceedings to obtain same may be pending.

 

17.Conflict. In the event of any conflict between the terms and provisions of
this Assignment and the Sublease, the terms and provisions of this Assignment
shall control.  All other terms and provisions of the Sublease are ratified and
remain unchanged and in full force and effect and are binding upon Assignee.

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Assignment as of the
day and year first written above.

 

 

LANDLORD:

 

ASSIGNEE:

 

PBIII-SOP, LP, a Texas limited partnership

 

 

 

By: PBIII-SOP, GP, LLC,

       a Texas limited liability company,

       its General Partner

 

LEGALCONNECT, INC. d/b/a GETLEGAL.COM

 

By:_____________________________

 

Name: Phillip Galyen

 

Title: Chief Executive Officer

 

Dated: __________________________

 

 

 

 

TENANT:

 

 

 

By: ______________________________

 

Name: ____________________________

 

Title: _____________________________

 

Dated: ____________________________

PHILLIP GALYEN, P.C. d/b/a BAILEY & GALYEN

 

By: ______________________________

 

Name: ____________________________

 

Title: _____________________________

 

Dated: ____________________________

 

 

ASSIGNOR:

 

 

FUSE MEDICAL, INC., a Delaware corporation

 

By: ______________________________

 

Name: ____________________________

 

Title: _____________________________

 

Dated: ____________________________

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

  

EXHIBIT “A” to Assignment

 

SUBLEASE AGREEMENT

[Attached]

 

 